Citation Nr: 0911268	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-32 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for coronary artery 
disease (CAD), including atherosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1986 
to October 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in August 2008.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that is related to 
his military service.

2.  The Veteran has coronary artery disease, including 
atherosclerotic heart disease, that is related to his 
military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).

2.  The veteran has coronary artery disease, including 
atherosclerotic heart disease, that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

As will be discussed below, the Board's decision constitutes 
a complete grant of the Veteran's claim for service 
connection for coronary artery disease; as such, there is no 
further assistance or development required with respect to 
this issue, and therefore the Veterans Claims Assistance Act 
of 2000 (VCAA) discussion below pertains solely to the 
Veteran's claim for service connection for hearing loss.

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2005, August 2005 and October 2005, prior to the initial 
adjudication of the claim.  Specifically regarding VA's duty 
to notify, the notifications to the Veteran apprised him of 
what the evidence must show to establish entitlement to 
service connection, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the Veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the Veteran's behalf.  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of its 
reviews of the issue and the text of the relevant portions of 
the VA regulations.

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because the Veteran's defective hearing claim will be 
denied, these questions are not now before the Board.  
Consequently, a remand of the service connection question is 
not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA and private medical 
records, and provided an examination in furtherance of the 
Veteran's claim.  No duty to assist was unmet.

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service incurrence or aggravation is presumed if a chronic 
disability as defined by 38 C.F.R. § 3.309(a) is manifested 
to a compensable degree within a year of the veteran's 
separation from qualifying military service.  This includes 
cardiovascular-renal disease (which encompasses 
arteriosclerosis, nephritis, organic heart disease, and 
hypertension) and sensorineural hearing loss.  38 C.F.R. 
§ 3.307, 3.309.

Hearing loss

The Veteran contends that he was exposed to extreme noise 
while serving as a crew chief on a helicopter flight line 
with little ear protection.  During his August 2008 hearing, 
the Veteran noted that he was a helicopter repairman, 
starting out as a mechanic, and later becoming a crew chief 
for two to three years.  He contends that being around the 
flight line and serving in maintenance required him to go out 
and fire the auxiliary power unit which was very loud, and he 
noted that he was continuously around it.  The Veteran stated 
that although it was mandatory that hearing protection be 
worn, at times the hearing protection did not seem adequate.  
The Veteran noted that in approximately 2000 is when he 
started experiencing hearing problems, noting that his wife 
and children would say something in a lower tone and he could 
not pick up on it.  The Veteran noted that he never went to 
the dispensary during service for treatment of his hearing 
loss, stating that it was so gradual that he never really 
noticed it until his wife and children started complaining 
about it.  The Veteran stated that after discharge, he worked 
for a factory that made hand-woven baskets, and also worked 
at a steel mill, and as a correction officer, noting that he 
was only exposed to minimal noise in these occupations.  The 
Veteran noted that he only spent a few months at the basket 
factory and steel mill before he started to work for the 
prison as a corrections officer.  See August 2008 hearing 
transcript.

Initially, the Board notes that the Veteran's DD Form 214 
shows that he served as a helicopter repairman.  A review of 
the service treatment records (STRs) do not reveal complaints 
related to hearing loss, and all the in-service hearing 
evaluations demonstrated normal hearing acuity.  See 
examinations dated in July 1986, November 1987, February 
1989, May 1988, March 1990, May 1990, July 1990, January 
1991, January 1992, and January 1993.

In June 2005, the Veteran was afforded a VA audiological 
examination.  This evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
10
LEFT
10
5
5
5
10

Puretone threshold averages were 7.5 for the right ear, and 6 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 88 
percent in the left ear.  The examiner stated that puretone 
results from 500 Hz to 4000 Hz indicated normal hearing 
acuity for each ear-i.e., the audiologist noted that 
auditory thresholds were within normal limits bilaterally.  
However, although puretone thresholds were normal for each 
ear, the audiologist noted that the Veteran's word 
discrimination scores of 88 percent for each ear were not 
considered normal by VA standards.  Despite the Veteran's 
word discrimination testing, the examiner opined that in view 
of the normal auditory thresholds, the Veteran's word 
discrimination scores were not consistent with noise induced 
hearing loss.  Therefore, the examiner concluded that the 
Veteran's hearing loss was less likely than not the result of 
military noise exposure.

The Board notes that for the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of those frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Here, although the June 2005 VA examination revealed normal 
auditory thresholds, there is evidence of current hearing 
loss in the form of reduced speech recognition scores of 88 
percent in each ear.  However, despite evidence of a current 
loss of hearing acuity, the STRs do not show any in-service 
complaints or treatment related to hearing loss, and although 
the Veteran was afforded several in-service audiological 
examinations, all of these examinations revealed normal 
hearing acuity.  The Board also finds that there has been a 
lack of continuity of symptomatology since discharge, as the 
Veteran himself noted that he did not experience problems 
with his hearing until approximately 2000, when his wife and 
children noted that he was having difficulty hearing; and 
further, there is an absence of any documented problems with 
hearing acuity until the Veteran's June 2005 VA audiological 
examination.  The Board finds that the period after military 
service without complaint or treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (it is proper to consider the Veteran's 
entire medical history, including a lengthy period of absence 
of complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ("negative evidence" could be considered in 
weighing the evidence).  

Regarding a nexus between the Veteran's current hearing loss 
and his time spent in the service, the June 2005 VA 
audiologist explained that in view of the normal auditory 
thresholds, the Veteran's word discrimination scores were not 
consistent with noise induced hearing loss.  Therefore, the 
examiner concluded that the Veteran's hearing loss was less 
likely than not the result of military noise exposure.  There 
is no other audiological opinion of record which contradicts 
this examiner's findings.

In summary, given the lack of continuity of symptomatology 
following discharge, in conjunction with the lack of 
complaints related to hearing loss in the STRs, and the lack 
of a medical opinion connecting the Veteran's current hearing 
loss to his time spent in the military, the Board finds that 
service connection for hearing loss as directly related to 
military service is not warranted.

Finally, sensorineural hearing loss (organic disease of the 
nervous system) was not manifested to a compensable degree 
within a year of the Veteran's separation from service, as 
the first documented post-service evidence of hearing loss 
was not shown until the June 2005 VA audiological 
examination.  A presumption of service incurrence 
consequently may not be made.  38 C.F.R. §§ 3.307, 3.309.

As such, the Board finds that the Veteran does not have 
current hearing loss that is related to service on either a 
direct or presumptive basis.  The preponderance of the 
evidence is against his claim.

While the Veteran is competent as a layman to describe any 
symptoms he experiences, there is no evidence of record 
showing that he has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the diagnosis or etiology of any 
claimed disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the 
Veteran's own assertions as to the medical etiology of his 
hearing loss has no probative value.  

Coronary Artery Disease

The Veteran contends that his STRs show numerous readings of 
very high cholesterol and triglycerides, which he felt caused 
his coronary artery disease and atherosclerotic heart 
disease.  During his August 2008 hearing, the Veteran stated 
that the high cholesterol he experienced while in the 
military was a contributing factor to his coronary artery 
disease which was diagnosed in 2002.

The Veteran's service treatment records contain several 
entries referencing high cholesterol (see January 1990, June 
1990, March 1990, February 1992, August 1992, November 1992, 
May 1992, September 1992, January 1993 entries), or 
hyperlipidemia.  See February 1991, December 1992, August 
1992, and February 1993 entries).

The first diagnosis in the record of coronary artery disease 
is a December 2002 record from Wheeling Hospital, noting that 
the Veteran underwent a left heart catheterization with stent 
placement.  The Veteran underwent another stent placement in 
February 2003.  A September 2003 evaluation for a psychiatric 
disability noted coronary artery disease, status post two 
stents implantation and hypercholesterolemia.  A September 
2006 entry noted a past medical history of 
hypertriglyceridemia, and coronary artery disease, and a 
December 2006 record again noted hyperlipidemia with coronary 
artery disease.  

Regarding a nexus to military service, in a November 2007 
statement, A.F., M.D., noted that the Veteran had been a 
patient of his since January 2003.  Dr. F. stated that the 
presumption over the years was that the Veteran's 
hyperlipidemia had contributed greatly to his coronary artery 
disease, noting that medical records showed that the Veteran 
had coronary artery disease for most of his adult life.  At 
the 2008 hearing, the Veteran submitted an additional 
statement from Dr. F. which further clarified Dr. F.'s 
opinion regarding the relationship between the in-service 
notations of hyperlipidemia and current coronary artery 
disease.  Specifically, in the April 2008 letter, Dr. F. 
noted that he wanted to make clear that he not only went over 
his treatment records for the entire time that the Veteran 
was his patient, but that he also reviewed the Veteran's 
military service treatment records, and again opined that the 
Veteran's hyperlipidemia had contributed greatly to his 
currently diagnosed coronary artery disease.  Dr. F. 
explained that this was evident after reviewing service 
treatment records which showed that the Veteran had 
hyperlipidemia for most of his adult life, and he noted that 
hyperlipidemia was an indicator which was known to cause CAD.  
Therefore, Dr. F. opined that the Veteran's coronary artery 
disease more likely than not started during his military 
service, and had been contributed to by his hyperlipidemia.

In this case, the Veteran is currently diagnosed with 
coronary artery disease.  See medical records from Belmont 
Urgent Care Center, Wheeling Hospital, and medical opinions 
by Dr. F.  Additionally, the Veteran's service treatment 
records contain several references to hyperlipidemia (see 
entries dated in February 1991, December 1992, August 1992, 
and February 1993).  Regarding continuity of symptomatology, 
December 2002, approximately 7 years after discharge, is the 
first documented post-service diagnosis of coronary artery 
disease.  As just discussed, in terms of a nexus between the 
Veteran's currently diagnosed coronary artery disease and 
military service, Dr. F. in two separate statements, noted 
that he had reviewed the Veteran's service treatment records, 
as well as his current treatment records, and opined that the 
Veteran's in-service hyperlipidemia greatly contributed to 
his current coronary artery disease, explaining that this was 
evident after reviewing his STRs which showed that he had 
hyperlipidemia for most of his adult life, and that 
hyperlipidemia was an indicator which was known to cause CAD.  
As such, Dr. F. stated that it was his professional opinion 
that the Veteran's current coronary artery disease more 
likely than not started during military service.

Therefore, because the Veteran has a current diagnosis of 
coronary artery disease, and the STRs contain references to 
hyperlipidemia, a known precursor or cause of CAD, and the 
record contains a medical opinion by Dr. F. establishing a 
nexus between his current disability (CAD) and the in-service 
references to hyperlipidemia, the Board finds that service 
connection for coronary artery disease is granted.


ORDER

Service connection for hearing loss is denied.

Service connection for coronary artery disease, including 
atherosclerotic heart disease, is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


